Exhibit 10.2

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

Date: August 16, 2007

$3,250,000



SENIOR SECURED PROMISSORY NOTE
DUE AUGUST 16, 2010

THIS NOTE is the duly authorized and issued Senior Secured Promissory Note of
Universal Property Development and Acquisition Corporation, a Nevada corporation
whose principal place of business is located at 14255 US HWY, 1 Suite 209, Juno
Beach, FL 33408 (“UPDA” or the “Company”), designated as its Senior Secured
Promissory Note, due on August 16, 2010 (the “Note”).

FOR VALUE RECEIVED, the Company promises to pay to Sheridan Asset Management,
LLC or its assigns (the “Holder”), the principal sum of $3,250,000 (“Principal
Amount”), together with interest from August 15, 2007 on the balance of
principal from time to time outstanding at the rates and on the dates
hereinafter described. This Note is subject to the following additional
provisions:

       Section 1.     Definitions. For the purposes hereof, in addition to the
terms defined elsewhere in the Note: (a) capitalized terms not otherwise defined
herein have the meanings given to such terms in the Loan Agreement, and (b) the
following terms shall have the following meanings:

             “Business Day” means any day except Saturday, Sunday and any day
which shall be a federal legal holiday in the United States or a day on which
banking institutions in the State of New York are authorized or required by law
or other government action to close.

             “Capital Expenditures” means all expenditures which in accordance
with GAAP would be classified as capital expenditures, including without
limitation, Capital Lease Obligations.

             “Capital Lease” means any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

--------------------------------------------------------------------------------

 



             “Capital Lease Obligations” means the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

             “Cash Flow Coverage Ratio” means the ratio of Consolidated EBITDA
to the interest and principal payable under the Note and the Capital
Expenditures.

             “Change in Directorship” means Kamal Abdallah or a replacement for
any such Person approved in accordance with this definition shall cease for any
reason to serve as a member of the board of directors of the Company.

             “Change of Control Transaction” means the occurrence after the date
hereof, of any of (i) an acquisition after the date hereof by an individual or
legal entity or “group” (as described in Rule 13d-5(b)(1) promulgated under the
Exchange Act) of effective control (whether through legal or beneficial
ownership of capital stock of the Company, by contract or otherwise) of in
excess of 50% of the voting securities of the Company, (ii) a replacement at one
time or within a three year period of more than one-half of the members of the
Company’s board of directors which is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors was approved by a majority of
the members of the board of directors who are members on the date hereof), or
(iii) the execution by the Company of an agreement to which the Company is a
party or by which it is bound, providing for any of the events set forth above
in (i) or (ii).

             “Collateral” shall have the meaning given to such term in the
Security Agreement.

             “Consolidated EBITDA” means, for any period, Consolidated Net
Income plus Consolidated Interest Expense, plus, to the extent the following
items are deducted in calculating Consolidated Net Income, (i) all provisions
for any Federal, state or other income taxes for such period, plus (ii)
depreciation, amortization and other non-cash charges for such period.

             “Consolidated Interest Expense” means, for any period, all interest
expense, excluding amortization of debt discount and premium but including the
interest component under Capital Leases for such period, of the Company and its
Subsidiaries on a consolidated basis determined in accordance with GAAP.

             “Consolidated Net Income” means, for any period, the net income
(excluding extraordinary losses, but including extraordinary gains) of the
Company and its Subsidiaries on a consolidated basis determined in accordance
with GAAP applied on a consistent basis for such period.

             “Event of Default” shall have the meaning set forth in Section 7.

             “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

             “Interest Period” means each period from and including a Settlement
Date (or, in the case of the initial Interest Period, from and including the
Closing Date) to but excluding the next succeeding Settlement Date (or, in the
case of the final Interest Period, the Maturity Date).

2

--------------------------------------------------------------------------------

 



             “Late Fee” shall have the meaning set forth in section 3(e) to this
Note.

             “Loan Agreement” means that certain Loan Agreement, dated as of
August 16, 2007, by and among the Company, the Holder, the Subsidiaries and the
Guarantors as amended, modified or supplemented from time to time in accordance
with its terms.

             “Mandatory Repayment Amount” means the amount equal the sum of (i)
115% of the principal amount of Note to be repaid and (i) all other amounts,
costs, expenses and liquidated damages due in respect of the Note.

             “Maturity Date” means August 16, 2010 or such earlier date as the
Note is required or permitted to be repaid as provided in this Note.

             “Person” means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.

             “Purchase Agreement” shall mean that certain Purchase and Sale
Agreement dated August 16, 2007, by and between Catlin Oil and Gas Corp., as
seller and Heartland Oil and Gas Corp., as buyer.

             “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

             “UPDA First Loan Agreement” means the Loan Agreement dated as of
April 6, 2007, as amended as of August 16, 2007, by and among Universal Property
Development and Acquisition Corporation, Canyon Creek Oil and Gas, Inc., Catlin
Oil and Gas, Inc., Kamal Abdallah, Christopher J. McCauley and the Holder.

       Section 2.     Loan Agreement.

       This Note is the Note referred to in, and is entitled to the benefits of,
the Loan Agreement. The Loan Agreement, among other things, provides for the
making of a term loan (the “Loan”) by the Holder to the Company, in the U.S.
Dollar amount set forth therein, the indebtedness of the Company resulting from
such Loan being evidenced by this Note. All obligations under the Note are
secured by the Loan Agreement, the Transaction Documents and the Collateral and
entitled to the benefits thereof.

       Section 3.     Payment of Principal and Interest.

             a)     Payment of Principal. The outstanding Principal Amount under
the Loan shall be due and payable by the Company, in thirty-six (36) consecutive
equal installments in the amount of $90,277.78, due on each Settlement Date.

             b)     Interest Rate. The Company shall pay interest on the unpaid
Principal Amount of the Loan, from August 15, 2007 until such principal amount
shall be paid in full, at the rate of 15% per annum. Interest shall be computed
daily based on a year of 360 days and the actual days elapsed (including the
first day but excluding the last day) in the period for which interest is
payable.

3

--------------------------------------------------------------------------------

 



             c)     Payment of Interest. Interest shall be payable in the manner
set forth in Section 4.6 of` the Loan Agreement on the outstanding balance of
the Loan (i) in arrears for each Interest Period on the Settlement Date
immediately succeeding such Interest Period, (ii) on the Maturity Date, and
(iii) if any interest accrues or remains payable after the Maturity Date, upon
demand by the Holder.

             d)     PIK Interest. In addition to the 15% per annum interest
payable by the Company to the Holder as described above in Section 3(b), the
Company shall pay to the Holder interest at the rate of 5% per annum, on the
principal amount outstanding from time to time hereunder (“PIK Amount”) on the
Maturity Date. The interest hereunder will be computed daily on a year of 360
days and the actual days elapsed (including the first day but excluding the last
day) in the period for which interest is payable. The PIK Amount shall be
payable, at the Holder’s option either, in (1) cash or (2) in kind with such
number of shares of the Company’s Common Stock determined by dividing (x) the
PIK Amount accrued and unpaid as of the Maturity Date by (y) 85% of an amount
equal to the average daily closing price of the Company’s Common Stock over the
thirty day period ending on the trading day one day prior to the Maturity Date.

             e)     Late Fee. All overdue accrued and unpaid principal to be
paid hereunder shall entail a late fee at the rate of 20% per annum (or such
lower maximum amount of interest permitted to be charged under applicable law)
(“Late Fee”).

             f)     Optional Prepayment. So long as the cumulative interest paid
under the Note, including the date of such prepayment (“Prepayment Date”), shall
be not less than $750,000 (“Interest Threshold Amount”), exclusive of the
accumulated PIK Amount, the Company shall have the right to prepay, in cash,
all, but not less than all, of the amount outstanding under the Note, upon not
less than ten (10) Business Days written notice to the Holder by paying to the
Holder, in immediately available funds, an amount equal to 100% of the then
outstanding principal amount thereof and all interest and other amounts, costs,
expenses and liquidated damages due in respect of the Note. Notwithstanding the
foregoing, if the Company has not paid the Interest Threshold Amount, the
Company may pay the Holder the difference between the Interest paid the Company
by the Prepayment Date and the Interest Threshold Amount to meet the obligation
set forth in the previous sentence for the prepayment of the Note. The PIK
Amount required to be paid by the Company upon prepayment of the Note shall be
equal to the amount that would have been otherwise payable if the loan was held
until the Maturity Date in accordance with the terms set forth in Section 3(d)
above.

       Section 4.     Registration of Transfers and Exchanges.

             a)     Different Denominations. This Note is exchangeable for an
equal aggregate principal amount of Notes of different authorized denominations,
as requested by the Holder surrendering the same. No service charge will be made
for such registration of transfer or exchange.

             b)     Reliance on Note Register. Prior to due presentment to the
Company for transfer of this Note, the Company and any agent of the Company may
treat the Person in whose name this Note is duly registered on the note register
as the owner hereof for the purpose of receiving payment as herein provided and
for all other purposes, whether or not this Note is overdue, and neither the
Company nor any such agent shall be affected by notice to the contrary.

4

--------------------------------------------------------------------------------

 



       Section 5.     Negative Covenants. Other than pursuant to the terms of or
as contemplated in any Transaction Document or any “Transaction Document” (as
such term is defined in the UPDA First Loan Agreement), so long as any portion
of this Note is outstanding, the Company will not and will not permit any of its
Subsidiaries to directly or indirectly:

             a)     enter into, create, incur, assume or suffer to exist any
indebtedness or liens of any kind on or with respect to any of its property or
assets now owned or hereafter acquired or any interest therein or any income or
profits therefrom that is senior to, pari passu with or subordinated to in any
respect, the Company’s obligations under the Notes;

             b)     amend its certificate of incorporation, bylaws or its
charter documents;

             c)     repay, repurchase or offer to repay, repurchase or otherwise
acquire or make any dividend or distribution in respect of any of its Common
Stock or other equity securities other than such repayments, repurchases,
offers, acquisitions, dividends or distributions from the Company’s wholly-owned
Subsidiaries to the Company;

             d)     engage in any transactions with any officer, director,
employee or any affiliate of the Company, including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer, director, trustee or partner, in
each case in excess of $10,000;

             e)     sell, transfer or otherwise dispose of any of its assets,
except for the sale by UPDA of Catlin Oil and Gas, Inc. assets to Heartland Oil
and Gas Corp. pursuant to the terms of the Purchase Agreement, on terms where it
is or may be leased to or re-acquired or acquired by the Company or any of its
Subsidiaries;

             f)     dispose, in a single transaction, or in a series of
transactions all or any part of its assets (other than cash) unless such
disposal is (i) in the ordinary course of business, (ii) for fair market value,
(iii) for cash, (iv) approved by the board of directors of the Company and (v)
the proceeds received upon such sale are used to repay the Note;

             g)     issue or pay to any Person more than $250,000 (based on fair
market value at the time of issuance) in Common Stock or securities exchangeable
for, convertible into or exercisable for Common Stock;

             h)     incur any capital expense in excess of $500,000;

             i)     consummate any merger or acquisition except on terms
satisfactory to Holder; or

             j)     enter into any agreement with respect to any of the
foregoing.

5

--------------------------------------------------------------------------------

 



       Section 6.     Other Covenants. So long as any portion of this Note is
outstanding, the Company will comply with the following covenants:

             a)     Financial Reporting. The Company shall comply with the
reporting requirements of the Exchange Act, shall timely file all annual,
quarterly and other reports under the Exchange Act and shall provide such other
monthly financial reporting or other monthly financial reports or other
information as the Holder shall request.

             b)     Cash Flow Coverage Ratio. The Company shall maintain a Cash
Flow Coverage Ratio of at least 1:1.

       Section 7.     Events of Default.

             a)     “Event of Default”, wherever used herein, means any one of
the following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

                         i.     any default in the payment of (A) the principal
of amount of the Note, or (B) interest (including Late Fees) on, the Note, as
and when the same shall become due and payable (whether on the Maturity Date or
by acceleration or otherwise) which default, is not cured, within 2 Business
Days;

                         ii.     the Company, any of its Subsidiaries or
Guarantors shall fail to observe or perform any other covenant or agreement
contained in this Note or any of the other Transaction Documents which failure
is not cured, if possible to cure, within 2 Business Days;

                         iii.     a default or event of default (subject to any
grace or cure period provided for in the applicable agreement, document or
instrument) shall occur under (A) any of the Transaction Documents, or (B) any
other material agreement, lease, document or instrument to which the Company,
any Subsidiary, or any Guarantor is bound;

                         iv.     any representation or warranty made herein, in
any other Transaction Document, in any written statement pursuant hereto or
thereto, or in any other report, financial statement or certificate made or
delivered to the Holder or any other holder of Notes shall be untrue or
incorrect in any material respect as of the date when made or deemed made;

6

--------------------------------------------------------------------------------

 



                         v.      (i) the Company, any of its Subsidiaries or
Guarantors shall commence, or there shall be commenced against the Company, any
such Subsidiary or Guarantor, a case or other similar proceeding under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto which remain undismissed for a period of 60 days, or the
Company, any Subsidiary or Guarantor commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Company, any Subsidiary thereof, or any
Guarantor; (ii) the Company, any Subsidiary thereof, or any Guarantor is
adjudicated by a court of competent jurisdiction insolvent or bankrupt; or any
order of relief or other order approving any such case or proceeding is entered;
or (iii) the Company, any Subsidiary thereof, or any Guarantor suffers any
appointment of any custodian or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of 60 days; or
(iv) the Company, any Subsidiary thereof, or any Guarantor or makes a general
assignment for the benefit of creditors; or (v) the Company shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; or (vi) the Company, any Subsidiary thereof, or
any Guarantor shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or (vii) the Company, any
Subsidiary thereof or any Guarantor shall by any act or failure to act expressly
indicate its consent to, approval of or acquiescence in any of the foregoing; or
(viii) any corporate or other action is taken by the Company, any Subsidiary
thereof or any Guarantor for the purpose of effecting any of the foregoing;

                         vi.     the Company, any Subsidiary thereof, or any
Guarantor shall default in any of its obligations under any mortgage, credit
agreement or other facility, indenture agreement, factoring agreement or other
instrument under which there may be issued, or by which there may be secured or
evidenced any indebtedness for borrowed money or money due under any long term
leasing or factoring arrangement of the Company in an amount exceeding $25,000,
whether such indebtedness now exists or shall hereafter be created and such
default shall result in such indebtedness becoming or being declared due and
payable prior to the date on which it would otherwise become due and payable;

                         vii.     a Loan Party shall have experienced a Material
Adverse Effect;

                         viii.     the Company shall be a party to any Change of
Control Transaction, shall agree to sell or dispose of all or in excess of 33%
of its assets in one or more transactions (whether or not such sale would
constitute a Change of Control Transaction) or shall redeem or repurchase more
than a de minimis number of its outstanding shares of Common Stock or other
equity securities of the Company (other than repurchases of shares of Common
Stock or other equity securities of departing officers and directors of the
Company; provided such repurchases shall not exceed $100,000, in the aggregate,
for all officers and directors during the term of this Note);

                         ix.     Change in Directorship shall occur;

                         x.     Fail to provide the Holder within 60 days from
the date of this Note a written title opinion from Kansas counsel for Heartland
Oil and Gas Corp., in form acceptable to Holder, which opines that: Holder has
an unencumbered first mortgage lien in the Leases identified in the mortgage
under which 16 certain wells have been identified as primary collateral under
that mortgage. For purposes of the preceding sentence, Leases means a working
interest of Heartland Oil and Gas, Corp. in an amount not less than as
represented to Lender prior to the date of this Note; or

7

--------------------------------------------------------------------------------

 



                         xi.     Fail to provide the Holder with a key man
insurance policy on Kamal Abdallah pursuant to Section 3.1(ff) of the Loan
Agreement within two month from the date of this Note.

             b)     Remedies Upon Event of Default. If any Event of Default
occurs, the full principal amount of this Note, together with interest and other
amounts owing in respect thereof, to the date of acceleration shall become, at
the Holder’s election, immediately due and payable in cash, and the aggregate
amount payable under this Note shall be increased to the Mandatory Repayment
Amount. After the occurrence of any Event of Default that results in the
eventual acceleration of this Note, interest on the principal amount of this
Note shall accrue at the rate of 20% per annum, or such lower maximum amount of
interest permitted to be charged under applicable law. The Holder need not
provide and the Company hereby waives any presentment, demand, protest or other
notice of any kind, and the Holder may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a Note holder until such time, if any, as the
full payment under this Section shall have been received by it. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

       Section 8.     Miscellaneous.

             a)     Notices. Any and all notices or other communications or
deliveries to be provided by the Holder hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service, addressed to the Company, at the address set forth above,
facsimile number (561) 277-2430, Attn: Christopher J. McCauley, or such other
address or facsimile number as the Company may specify for such purposes by
notice to be delivered in accordance with this Section. Any and all notices or
other communications or deliveries to be provided by the Company hereunder shall
be in writing and delivered personally, by facsimile, or sent by a nationally
recognized overnight courier service addressed to the Holder at 1025 Westchester
Avenue, Suite 311, White Plains, NY 10604, facsimile number (914) 285-0071,
Attn: Chris J. Morrissey. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 5:30 p.m. (New
York City time) on a Business Day, (ii) the date after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section later than 5:30 p.m. (New York City
time) on such date or if the date of such transmission is not a Business Day,
(iii) the second Business Day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given.

             b)     Absolute Obligation. Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, interest and
liquidated damages (if any) on, this Note at the time, place, and rate, and in
the coin or currency, herein prescribed. This Note is a direct debt obligation
of the Company.

8

--------------------------------------------------------------------------------

 



             c)     Lost or Mutilated Note. If this Note shall be mutilated,
lost, stolen or destroyed, the Company shall execute and deliver, in exchange
and substitution for and upon cancellation of a mutilated Note, or in lieu of or
in substitution for a lost, stolen or destroyed Note, a new Note for the
principal amount of this Note so mutilated, lost, stolen or destroyed but only
upon receipt of evidence of such loss, theft or destruction of such Note, and of
the ownership hereof, and indemnity, if requested, all reasonably satisfactory
to the Company.

             d)     Security Interest. This Note is a direct debt obligation of
the Company and, pursuant to the Security Agreement is secured by a perfected
security interest in all of the assets of the Company and the Subsidiaries and
pursuant to the Guaranties for the benefit of the Holders.

             e)     Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this Note or
the transactions contemplated hereby. If either party shall commence an action
or proceeding to enforce any provisions of this Note, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

             f)     Waiver of a Breach. Any waiver by the Company or the Holder
of a breach of any provision of this Note shall not operate as or be construed
to be a waiver of any other breach of such provision or of any breach of any
other provision of this Note. The failure of the Company or the Holder to insist
upon strict adherence to any term of this Note on one or more occasions shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Note. Any
waiver must be in writing.

9

--------------------------------------------------------------------------------

 



             g)     Waiver of Presentment. The Company hereby waives
presentation, demand, protest and notice of any kind. No failure to exercise,
and no delay in exercising, any rights hereunder on the part of the Holder shall
operate as a waiver of such rights.

             h)     Severability. If any provision of this Note is invalid,
illegal or unenforceable, the balance of this Note shall remain in effect, and
if any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances. If it
shall be found that any interest or other amount deemed interest due hereunder
violates applicable laws governing usury, the applicable rate of interest due
hereunder shall automatically be lowered to equal the maximum permitted rate of
interest. The Company covenants (to the extent that it may lawfully do so) that
it shall not at any time insist upon, plead, or in any manner whatsoever claim
or take the benefit or advantage of, any stay, extension or applicable usury law
or other law which would prohibit or forgive the Company from paying all or any
portion of the principal of or interest on this Note as contemplated herein,
wherever enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.

             i)     Next Business Day. Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.

             j)     Headings. The headings contained herein are for convenience
only, do not constitute a part of this Note and shall not be deemed to limit or
affect any of the provisions hereof.

             k)     Seniority. This Note is intended to constitute a senior
secured obligation of the Company and to be senior in right of payment to any
and all other indebtedness of the Company.

             l)     Remedies. In the event the Holder assigns any portion of its
interest under the Note, no action shall be taken under the Note except upon the
written consent of the Note holders holding Notes representing a majority of the
principal amount under the Note, which shall include the Holder.

[END OF PAGE]

--------------------------------------------------------------------------------

 



10

--------------------------------------------------------------------------------

 



       IN WITNESS WHEREOF, the Company has caused this Note to be duly executed
by a duly authorized officer as of the date first above indicated.

UNIVERSAL PROPERTY DEVELOPMENT AND ACQUISITION
CORPORATION

   

By:  __________________________________________
Name:
Title:



11

--------------------------------------------------------------------------------

 

